975 So.2d 1287 (2008)
D.G., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3480.
District Court of Appeal of Florida, Fourth District.
March 19, 2008.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Guzman v. State, 868 So.2d 498 (Fla.2003).
SHAHOOD, C.J., POLEN and MAY, JJ., concur.